THE PURISIMA FUNDS Supplement dated January 20, 2015 to the Statement of Additional Information dated December 31, 2014 The following revision to The Purisima Funds’ Statement of Additional Information (“SAI”) is effective immediately. The following disclosure is added as the last sentence to the fifth paragraph under the heading “Advisory Services for the Funds” in the section entitled “SERVICES PROVIDED TO THE FUNDS”: As of January 20, 2015, the Adviser has voluntarily agreed to waivethe management fee for the All-Purpose Fund because a substantial portion of the assets invested in the Fund is expected to be from client accountsseparately managedby the Adviser. Please keep this Supplement with your Statement of Additional Information.
